The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what structure of the plunger and/or retainer enables the plunger to rotate about its longitudinal axis and disengage from the retainer.  Simply rotating the plunger is not capable of disengaging the plunger from the retainer.  Rather it requires some cooperative structure that are part of both the plunger and retainer.  For example, in the below applied Sinn Blandy reference figure 24 shows some protrusions (922) that cooperate with the plunger to hold it in place until the application of an external force causes longitudinal movement of the plunger (see paragraphs [0074] and [0077]).  However, it is not clear if rotation of the plunger would be sufficient to disengage the plunger from the retainer (protrusions).  Thus the claimed plunger and retainer need sufficient structure so that rotation of the plunger will cause disengagement of the plunger from the retainer.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (WO 2009/016431, newly cited and applied) in view of Roger (US 2,282,051) and Sinn Blandy (US 2018/0136194, newly applied).  In the patent publication with respect to claim 1, Hess teaches s sample preparation method and apparatus in which the apparatus includes a separation container comprising: a body (14) defining an internal chamber (18), wherein the body defines a first opening at a first end (23,25) and a second opening at a second end (20, see at least figure 1B and page 7, lines 18-24), and wherein the body is configured to receive a sample within the internal chamber; a seal disposed across the first opening (36,38 in figure 4, 301,304 in figure 7A, 311,314 in figure 7B and 321,324 in figure 7C), such that the seal is configured to seal the first opening of the body; a plunger (spike element 29 in figure 4, spike element 200-201 in figures 5A-5B, spike element 612 in figure 10A, spike element 705 in figure 11A, see page 19, lines 1-11 teaching that the invention is not limited to spikes so that any suitable structure capable of piercing or breaking the seals may be used instead of the described spikes) movably disposed at least partially inside the internal chamber, wherein the plunger is configured to be actuated to open the seal and extract a portion of the sample (see figures 4A-4B, 10A-10B and their associated description teaching that applying pressure to cap 601 causes the spike to move and break the seal).  With respect to claims 19-20,see the above description.  Hess does not teach a flexible sealing member at least partially covering the second opening, wherein at least a portion of the plunger is configured to extend at least partially into the flexible sealing member, such that compression of the flexible sealing member is configured to actuate the plunger or a retainer associated with the body configured to releasably engage the plunger.  
In the patent with respect to claim 1, Roger teaches an separation container comprising: a body (2) defining an internal chamber, wherein the body defines a first opening at a first end and a second opening at a second end (see figure 1), and wherein the body is configured to receive a sample within the internal chamber; a seal disposed across the first opening (8,22,24), such that the seal is configured to seal the first opening of the body; a plunger (18) movably disposed at least partially inside the internal chamber, wherein the plunger is configured to be actuated to open the seal and extract a portion of the sample(see figure 2); and a flexible sealing member (26) at least partially covering the second opening, wherein at least a portion of the plunger is 
In the patent publication Sinn Blandy teaches a single use device in which a plunger is used to cause a seal to open and fluids to mix.  In figure 24 and paragraph [0074] teaches that the plunger (sample device 950) can be placed at least partially within the container (900).  For example, the container can include protrusions (922) that can secure at least a portion of the plunger.  For example, one or more protrusions can be placed on opposing sides of a portion of the plunger, such that the plunger is secured within the container until an external force moves the plunger past one or more of the protrusions.  Paragraph [0077] teaches that the plunger can be advanced within the container to release a reagent.  For example, an end (992) of the plunger can puncture the barrier (930) and be at least partially inserted into the reservoir (940) of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Hess device with a retainer such as the protrusions of Sinn Blandy because as taught by Sinn Blandy it would secure the plunger until an external force was applied and prevent the device from opening until that force was applied and because Hess can use any structure to cause the seal to open.  It would have been obvious at the time the application was filed to add/use a flexible sealing member such as taught by Roger in the Hess device because of the ability to control when the seal is opened as shown by Roger.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 17 and 29 of copending Application No. 16/046270. Although the claims at issue are not identical, they are not patentably distinct from each other because the 16/046270 claims are of a scope that totally encompasses the instant claims such that one cannot practice the instant invention without practicing the 16/046270 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments with respect to claim(s) March 31, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In response to the changes examiner withdrew the previous anticipation rejection, applied new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 and maintained the obviousness-type double-patenting rejection.  With respect to the obviousness-type double-patenting rejection, the basis for the rejection still exists between the two applications so it is not proper to withdraw the rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different containers and dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797